DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “pivot connector 38”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pivot connector” (Claim 6) and the “horizontal working surface support bar” (Claim 1) must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/01/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is are objected to because of the following informalities:  the limitation: “top/rear” is unclear and should most likely be rewritten as “top rear."  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Criley (US 4,846,487).
[Claim 1] Regarding Claim 1, Criley discloses: A workpiece support apparatus for a pick-up truck tailgate (See, e.g., Fig.1-11, 21) including a step (See, e.g., Fig.1-11, 30) and a pair of step support members (See, e.g., Fig.1-11, 32+39), the apparatus comprising: right and left attachment assemblies (See, e.g., Fig.1-11, 45+44+35+31) each including: a horizontal working surface support bar (See, e.g., Fig.1-11, 44+45) attached to one of the step support members (See, e.g., Fig.1-11), wherein the horizontal working surface support bar is provided above the step and extends rearward from a top/rear edge of the tailgate in an open position (See, e.g., Fig.1-11), and a riser (See, e.g., Fig.1-11, 31+35) attached to one of the step support members and the horizontal working surface support bar (See, e.g., Fig.1-11).
[Claim 2] Regarding Claim 2, Criley further discloses: wherein a distal end of each of the horizontal working surface support bars is fixedly connected at a right angle to a top end of each of the risers (See, e.g., Fig.1-11).
[Claim 3] Regarding Claim 3, Criley further discloses: wherein the step support members each include a tailgate end (See, e.g., Fig.1-11) where the step support members are pivotally attached to the tailgate (See, e.g., Fig.1-11) and a step end connected to the step (See, e.g., Fig.1-11), wherein the right and left attachment assemblies each further comprise: a first connector (See, e.g., Fig.1-11, 41+43+46) detachably connecting the horizontal working surface support bar to the tailgate end of one of the step support members (See, e.g., Fig.1-11); and a second connector (See, e.g., Fig.1-11, 41+43+46) detachably connecting the riser to the step end of one of the step support members (See, e.g., Fig.1-11).
[Claim 6] Regarding Claim 6, Criley further discloses: wherein each of the attachment assemblies further comprise: a pivot connector (See, e.g., Fig.1-11) that pivotally secures a distal end of the horizontal working surface support bar to a top end of the riser (See, e.g., Fig.1-11).
Claim Rejections - 35USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Criley and further in view of Bensch (US 5,687,813).
	[Claim 4] Regarding Claim 4, Criley fails to explicitly teach: wherein the first and second connectors are pins having a pull ring that may be grasped to remove and install the pins, and a detent ball that retains the pins in the horizontal working support bars and the risers. 
However, Bensch teaches a similar vehicle tailgate step assembly (See, e.g., Bensch: Fig.1-5, 10) with connectors pins (See, e.g., Bensch: Fig.1-5, 70) having a pull ring (See, e.g., Bensch: Fig.1-5, 74+80) that may be grasped to remove and install pins and a detent ball (See, e.g., Bensch: Fig.1-5, 78) that retains the pins in the step assembly (See, e.g., Bensch: Fig.1-5).
Bensch teaches that it is well known in the art of vehicle tailgate step design to provide the connector pins with pull rings and detent balls. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Criley with the connector pins having pull rings and detent balls such as taught by Bensch, for the purpose of conveniently maintaining the connector pins in place when in use (e.g., via the detent ball), and beneficially allowing a user to remove the pins and collapse the system easily (e.g., by grasping the pull ring), and additionally presenting a neat and concise visual appearance. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Criley and further in view of Clark et al. (US 5,803,523).
	[Claim 5] Regarding Claim 5, Criley fails to explicitly teach: wherein the horizontal working surface support bars and the risers are three-sided channels each defining an open side that receives a portion of the step support members in the open side.
However, Clark teaches a similar vehicle tailgate step assembly (See, e.g., Clark: Fig.1-7, 10) wherein the support bars (See, e.g., Clark: Fig.1-7, 26+24+22) are three-sided channels (See, e.g., Clark: Fig.1-7) each defining an open side that receives a portion of the step support tubes in the open side (See, e.g., Clark: Fig.1-7).
Clark teaches that it is well known in the art of vehicle tailgate step design to provide the tubular support members as open three-sided channels. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Criley with the open-sided support tubular channels such as taught by Clark, for the purpose of in increasing the collapsibility of the system while decreasing the material weight required for the support members thereby saving costs, and additionally presenting a neat and concise visual appearance. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/
Primary Examiner, Art Unit 3618